                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREEM ABDUL RASHAUN CHAMBERS,:          CIVIL ACTION
                              :          NO. 19-5894
          Petitioner,         :
     v.                       :
                              :
ERIC TICE, et al.,            :
                              :
          Respondents.        :


                                   ORDER

           AND NOW, this 21st day of May, 2021, upon

consideration of the petition for a writ of habeas corpus and

the District Attorney’s response, and after review of the Report

and Recommendation of U.S. Magistrate Judge Elizabeth T. Hey

(ECF No. 26), it is hereby ORDERED that:

           1. The Report and Recommendation is APPROVED and

              ADOPTED;1

           2. The District Attorney’s request to stay is GRANTED;




1           When neither party files timely objections to a magistrate
judge’s report and recommendation (“R&R”) on a dispositive issue, the
district court is not required to review the R&R before adopting it. Thomas
v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended
to require district court review of a magistrate’s factual or legal
conclusions, under a de novo or any other standard, when neither party
objects to those findings.”). However, the Third Circuit has held that “in
the absence of objections . . . the better practice is for the district judge
to afford some level of review to dispositive legal issues raised by the
report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987); see also Fed
R. Civ. P. 72, 1983 advisory committee notes (“When no timely objection is
filed, the court need only satisfy itself that there is no clear error on the
face of the record in order to accept the recommendation.”). In that neither
party has filed objections to the R&R, this Court has reviewed it for clear
error and has found none.
3. The Petition for a Writ of Habeas Corpus is placed

  in suspense;

4. Petitioner and the District Attorney shall notify

  the court within thirty days of the conclusion of

  the PCRA proceedings and appeal and Petitioner shall

  advise the court whether he seeks to pursue his

  habeas petition; and

5. Petitioner’s request for the appointment of counsel

  (ECF No. 25) is DENIED without prejudice.



  AND IT IS SO ORDERED.



                 ____________________________
                 EDUARDO C. ROBRENO, J.
